Citation Nr: 0115726	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-19 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active duty for training from March to August 
1983 and active service from July 1986 to November 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO rating decision that denied an 
increased evaluation for spondylolisthesis of the lumbar 
spine with degenerative disc disease (rated 20 percent).  The 
veteran perfected a timely appeal of this determination to 
the Board.


FINDING OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The low back disability is manifested primarily by mild 
to moderate limitation of motion due to severe recurrent pain 
on motion, requiring facet injections; radiological findings 
of L5 spondylolysis with grade I spondylolisthesis; 
exaggerated lumbar lordosis; complaints of muscle spasm; and 
degenerative disc disease at L4-5, resulting in severe 
recurrent attacks with intermittent relief; however, 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, including 
demonstrable muscle spasm, an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief, has not been shown.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an evaluation of 40 percent for 
spondylolisthesis of the lumbar spine with degenerative disc 
disease have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Codes 
5285, 5286, 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active duty for training from March to August 
1983 and active service from July 1986 to November 1990.

Service medical records show that the veteran was seen for 
low back problems.  A July 1992 RO rating decision granted 
service connection for spondylolisthesis of the lumbar spine 
and assigned a 10 percent evaluation for this condition, 
effective from March 1992.

VA and private medical reports show that the veteran was 
treated and evaluated for low back problems in the 1990s and 
2000.  These records show that she complained of having 
constant low back pain.  The more salient medical reports are 
discussed in the following paragraphs.

A private medical report of the veteran's treatment in July 
1995 reflects that she was seen for complaints of chronic 
intermittent back pain/spasms spanning from the thoracic 
spine to the lumbar spine.  She had full range of motion of 
the low back and there were no neurological deficits.  The 
impression was lumbar strain.

A private medical report shows that a MRI (magnetic resonance 
imaging) of the veteran's lumbar spine was taken in July 
1996.  The impression was desiccation and disc space 
narrowing at L4-5 indicating disc degeneration at this level.  
There was diffuse soft disc bulging at this level measuring 
three millimeters.  The thecal sac did not appear effaced.

The veteran underwent VA medical examination in April 1998 to 
assess the severity of her low back disorder.  During the 
examination, the veteran complained of suffering from 
periodic spasms.  She reported no radiation into the legs.  
The examiner reported that she walked with a normal gait and 
was able to stand on her toes and heels and walk.  On 
palpation she complained of tenderness, but the examiner felt 
no spasm.  She had a slightly exaggerated lordosis.  Flexion 
of the lumbar spine was to 110 degrees, extension was to 20 
degrees, right lateral flexion was to 30 degrees, and left 
lateral flexion was to 40 degrees.  She had complaints of 
pain on 20 degrees of straight leg signs on right and left.  
No neurological deficits were found.  The impression was 
lumbosacral muscle strain.

An August 1998 RO rating decision increased the evaluation 
for the low back disability from 10 to 20 percent.  The 
20 percent evaluation was effective from June 1996.

A VA medical record shows that the veteran underwent 
bilateral breast reduction in February 1999 for complaints 
hypermastia and back pain.  The diagnosis was bilateral 
macromastia.

VA documents show that a CT (computed tomography) of the 
lumbar spine and X-rays of the veteran's lumbosacral spine 
were taken in April 1999.  The CT revealed bilateral pars 
intraarticularis defect between L4-5 and the L5-S1 facet 
joint.  There was also grade I anterolisthesis of L5 relative 
to S1.  The X-rays showed L5 spondylolysis with grade I 
spondylolisthesis, mild degenerative disc disease of the L4-
5, and exaggerated lumbar lordosis.

In October 1999, the veteran underwent a VA medical 
examination.  She complained of having low back pain and 
reported using Motrin for relief.  She rose from a chair with 
stiffness and she had a slight limp when she starting walking 
that corrected itself as she came into the examination room.  
There was a normal lumbosacral spine curve.  She complained 
of having pain in the bilateral L4 paraspinal region but the 
examination revealed no specific joint tenderness, paraspinal 
muscle spasm or evidence of radiculopathy.  Straight leg 
raising was bilaterally positive at 30 degrees.  Motion was 
limited to forward flexion of 90 degrees with pain beginning 
at 85 degrees, extension backward was to 25 degrees, lateral 
flexion was to 30 degrees, and rotation was to 35 degrees, 
bilaterally, without objective pain in range of motion other 
than forward flexion.  The examiner found no specific flare-
ups or additional limitation of motion due to pain. The 
diagnosis was spondylolisthesis of the lumbar spine.

A private medical report, dated in July 2000, reflects that 
the veteran complained of having increasing severe low back 
as well as bilateral hip pain.  The examination revealed that 
she was able to toe walk, heel walk, and squat with ease.  
She had forward flexion to the knees.  Extension past 20 
degrees, however, increased her back pain.  Deep tendon 
reflexes were equal and proportionate, bilaterally.  There 
was negative straight leg raise, bilaterally.  She had 
excellent hip motion with no restriction.  X-rays of the 
lumbosacral spine demonstrated some lysis at L4-5.  In light 
of the veteran's complaints and the objective findings on 
clinical examination, the physician indicated that the 
veteran should continue treating the disability with Advil 
and recommended that she would benefit from facet injections 
at L4-L5 and at L5-S1.  The diagnosis was lumbar 
sprain/strain.

Finally, in numerous statements and in written argument 
submitted in her behalf, the veteran and her accredited 
representative argued that a higher rating was warranted due 
to her severe low back pain and corresponding functional 
impairment.  In addition, in written argument, the veteran's 
representative cited DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and 38 C.F.R. § 4.40 and 4.45, in support of her claim.

B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for an increased evaluation 
for the low back disorder.  There is no identified evidence 
not accounted for and examinations have been performed with 
regard to the veteran's claim.  The veteran and her 
representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the laws and 
regulations related to the veteran's claim, which essentially 
notifies the veteran of the evidence needed to prevail on her 
claim.  Under the circumstances, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove her claim and that 
there is no prejudice to her by appellate consideration of 
this claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of the claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

As noted above, the veteran's low back disability is 
currently rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Following a careful review of 
the record, and with resolution of all reasonable doubt, the 
Board finds that the disability picture most nearly 
approximates the criteria for a 40 percent evaluation under 
this code.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999), 
held that in evaluating a service-connected disability, the 
Board must consider functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. 

As noted above, the veteran alleges that she has constant low 
back pain that limits her ability to perform various 
functions and requests a higher evaluation for her low back 
disability.  The evidence shows that the veteran underwent 
breast reduction in 1999, in part, because of her back pain.  
In addition, the Board finds it significant that her private 
physician has recommended that in addition to continue 
treating the disability with Advil, that she begin receiving 
facet injections at L4-L5 and at L5-S1.  Moreover, although 
not found during the formal VA examinations, the veteran has 
consistently complained of suffering from recurrent muscle 
spasm.  As such, the Board agrees with the veteran's 
representative that the disability picture shows that she 
suffers from severe recurrent pain, warranting a 40 percent 
evaluation under Diagnostic Code 5293.

The Board further finds, however, that an evaluation of 60 
percent under this code is not warranted.  In reaching this 
conclusion, the Board reiterates that there is no objective 
evidence of muscle spasm or a finding or complaint of absent 
ankle jerk.  As such, the Board determines that the 
preponderance of the evidence is against a finding of 
pronounced intervertebral disc syndrome.  

The Board has considered whether evaluation of the veteran's 
disability under any other diagnostic code could result in an 
evaluation higher than 40 percent.  While the disability 
could be evaluated, alternatively, under Diagnostic Codes 
5292 and 5295 for severe limitation of motion or lumbosacral 
strain, respectively, a 40 percent evaluation is the highest 
evaluation assignable under either code.  Moreover, there is 
no other diagnostic code under which the veteran's disability 
can be evaluated.  In the absence of evidence of, or 
disability comparable to, a fractured vertebra (Diagnostic 
Code 5285) or ankylosis of the whole spine (Diagnostic Code 
5286), there is no basis for evaluation under any other 
potentially applicable diagnostic code providing for a higher 
evaluation.

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant assignment of an evaluation higher than 40 
percent on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the disability 
under consideration has resulted in marked interference with 
employment, beyond that contemplated in the assigned 
evaluation.  In addition, there is no showing that the low 
back disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent evaluation for low back 
disability is granted.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

